                          United States District Court
                        Western District of North Carolina
                               Asheville Division

           Edgar Roberts,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            1:18-cv-00025-MOC-WCM
                                      )
                 vs.                  )
                                      )
 ASSA ABLOY Entrance Systems US       )
              Inc.                    )
       Yale Security, Inc.,           )
         Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 9, 2019 Order.

                                               May 9, 2019
